Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3-8, 10-15 and 17-21, the prior art of record does not teach or render obvious the limitations recited in claims 1, 8 and 15, when taken in the context of the claims as a whole, specific to a plurality of creative generation workflow definitions, each of the definition defining a workflow related to generate a creative; a creative generation server operable to receiving input data defining one or more creative properties, retrieving at least one of the plurality of creative generation workflow definitions based on the input data, generating one or more creatives, each of the one or more creatives containing one or more media objects based on the input data and using the at least one workflow definition; a worker store containing one or more workers; and a message queue communicates a plurality of commands to the one or more workers, the commands providing instructions to the one or more workers to perform one or more predetermined tasks associated with generating the one or more creatives, wherein upon completion of the one or more predetermined tasks the one or more workers communicates back to a pipeline manager via the message queue a message indicating the one or more predetermined tasks have met a predefined definition of success.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 16, 2021